Citation Nr: 1230412	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-46 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for residuals of compression fracture L1 with deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought.

In August 2011 the Veteran testified before the undersigned Veterans Law Judge at the RO.  In October 2011 the Board remanded the case to the RO for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that residuals of compression fracture L1 with deformity is productive of unfavorable ankylosis of the entire spine; or by incapacitating episodes having a total duration of at least six weeks in the last year; or by any associated objective neurological abnormalities except for bilateral lower extremity neurologic impairment.
 
2.  The Veteran's residuals of compression fracture L1 with deformity has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve; however the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis, or worse symptoms, of the left lower extremity sciatic nerve.

3.  The preponderance of the evidence is against a finding that the nerve deficiency to the right quadriceps is productive of moderate incomplete paralysis, or worse symptoms, of the right lower extremity sciatic nerve or posterior tibial nerve.


CONCLUSIONS OF LAW
 
1.  The criteria for a disability rating in excess of 50 percent for residuals of compression fracture L1 with deformity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a separate 10 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met effective November 5, 2007.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a separate disability rating in excess of 10 percent for nerve deficiency to the right quadriceps, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8525 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, VA's duty to notify was satisfied by way of letters received in November 2007 and March 2008.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his lumbar strain rating claim and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA treatment records.  The Veteran was afforded VA examinations regarding the increased rating claim on appeal.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issue as they include examination and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from these examination reports are adequate for the purposes of deciding the claim on appeal regarding the rating claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, in Mitchell v. Shinseki the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

The Court has held that in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record over the period since the claim was filed. 
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system.  The Veteran's service-connected lumbar spine disability is currently rated as 50 percent disabling pursuant to diagnostic code criteria no longer in effect since revisions in 2002 and 2003 prior to the Veteran's claim on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285-5292 (2001); see also 67 Fed. Reg. 54,345 (Aug. 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003).  That rating criteria is not available for evaluation of the Veteran's low back disability as the current claim was filed subsequently in November 2007.   

Under VA's current Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

Under the General Rating Formula, unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The 60 percent rating is the maximum available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of the 50 percent rating in effect for his residuals of compression fracture L1 with deformity.  Consideration of any associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of the 50 percent rating currently in effect.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.   

A separate disability rating of 10 percent is in effect for nerve deficiency to the right quadriceps, as related to the service-connected residuals of compression fracture L1 with deformity, under Diagnostic Code 8525.  There are no other separate disability ratings in effect for neurologic impairment associated with the residuals of compression fracture L1 with deformity.
 
As part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the residuals of compression fracture L1 with deformity.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the reports of  VA examinations.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the comprehensive VA examination reports.

The Board has reviewed the pertinent competent evidence of record throughout the appeal period from date of claim for increase on November 5, 2007.  

1.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

The Board has reviewed the evidence of record throughout the appeal period as reflected in the findings contained in the reports of VA examinations and other medical records on file.  The clinical records reviewed include reports of relevant VA examinations conducted in December 2007 and November 2011.  Relevant VA and private treatment records are dated since the November 2007 claim through November 2011.

To warrant a rating in excess of the current 50 percent rating on the basis of limitation of motion, the evidence must show findings productive of unfavorable ankylosis of the entire spine so as to warrant a disability rating in excess of 50 percent.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  On review of the record, this criteria is clearly not met.  None of the medical or other competent evidence on file contains findings productive of unfavorable ankylosis of the entire spine so as to warrant a 100 percent evaluation.  Id.  

Notably, when examined in February 2006, the examiner made findings specifically that there was no ankylosis of the thoracolumbar spine or of the cervical spine.  The active ranges of motion of the thoracolumbar spine were recorded as flexion from zero to 50 degrees; extension from zero to 10 degrees; left and right rotation to 10 and 20 degrees, respectively; and left and right lateral flexing to 10 and 30 degrees, respectively.  For all planes of movement: resisted isometric movement was normal; there was no pain on motion after repetitive use; and there was no additional loss of motion on repetitive use of the joint.

At the November 2007 VA examination, active ranges of motion of the thoracolumbar spine were recorded as flexion from zero to 60 degrees; extension from zero to 10 degrees; left and right rotation to 10 and 15 degrees, respectively; and left and right lateral flexing to 15 and 20 degrees, respectively.  There was objective evidence of pain following repetitive motion, but there was no additional limitation in range of motion after three repetitions.

The remainder of the clinical record, as reflected in VA treatment records, is not inconsistent with the above VA examinations' findings.  Based on review of the totality of the competent medical evidence on file, the evidence does not provide for a disability rating in excess of 50 percent for the low back disability on the basis of limitation of motion at any time during the appeal period, even with consideration of factors established under DeLuca.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence also does not show any evidence of incapacitating episodes to any extent that would warrant an evaluation on that basis in excess of the current 50 percent rating in effect during the appeal period.  During the Veteran's August 2011 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran testified that no physician had ever prescribed bed rest in treatment of his back.  At the most recent VA examination in November 2011, the Veteran reported he had not had any flare-up of his low back condition, and had no guarding or muscle spasm.  The examiner remarked that the low back disability had not been productive of incapacitating episodes that require bed rest prescribed by a physician.  

None of the evidence shows that there have been any incapacitating episodes to any extent that would warrant a disability rating in excess of 50 percent, that is, there is no evidence of any incapacitating episodes having a total duration of at least six weeks during any past 12-month period.  Thus, none of the evidence shows any significant extent of incapacitating episodes so as to warrant a rating in excess of the current 50 percent in effect, on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

3.  Associated Lower Extremity Neurologic Symptoms

The December 2007 VA examination report shows that the Veteran reported complaints of waking with numbness in the lower extremities at times.  During examination, muscle strength and sensory examination of the lower extremities were normal except for an absent ankle jerk bilaterally.  The concluding diagnosis included LE (lower extremities) numbness.

The Veteran was seen by VA in April 2008 with complaints of episodic leg weakness.  The assessment at that time was mild peripheral neuropathy, most likely explained by degenerative disc disease of the lumbar spine, possibly some lumbar spine stenosis.

The report of a July 2008 VA treatment record shows that the Veteran reported that he now had pain radiating down the back of the left leg.  Examination showed that straight leg raises were negative on the right but positive on the left with pain radiating down the back of the leg to just below the ankle.  Bilateral patellar deep tendon reflexes were less than 1+.  After examination the assessment was low back pain with radiculopathy

The report of a July 2008 VA MRI examination of the spine shows that the Veteran reported a history of back pain and now daily symptoms of radiculopathy.  Findings at different levels of the thoracolumbar spine reflected conditions including "chronic compression asymmetrically noted at L1 more on the right than the left"; as well as mild foraminal effacement but with no significant mass effect on the nerve root exiting at T12-L1, L2-3, and L4-5.  There was a possible annular tear noted at L3-4.  The provider concluded that degenerative spondylosis and rotator scoliosis can account for the reported symptoms.   

During the November 2011 VA examination, strength in the lower extremities were 5/5.  Deep tendon reflexes were 1+ (hypoactive) in the knees and ankles, bilaterally.  Sensory examination of the lower extremities were normal and straight leg raising was negative.  The examiner concluded that there was no radiculopathy involving the lower extremities.

Despite the November 2011 VA examination conclusion of no radiculopathy of the lower extremities, given the remainder of the medical evidence as discussed above, the evidence is at least in equipoise as to whether the Veteran's left lower extremity manifests objective neurologic abnormality associated with the service-connected lumbar spine disability.  See General Rating Formula for Diseases and Injuries of the Spine: Note (1).  Service connection is already in effect for right lower extremity neurologic abnormality associated with the service-connected lumbar spine disability: nerve deficiency to the right quadriceps.  

The right lower extremity disability is assigned a 10 percent disability rating under rating criteria for peripheral nerves, reflecting a finding of at mild or moderate incomplete paralysis of the posterior tibial nerve, which is a division of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8525.

As provided in Note (1) above, the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which are mild, moderate, and moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  Id.

Diagnostic Code 8525 contemplates paralysis or incomplete paralysis of the tibial nerve.  Moderate or mild incomplete paralysis warrants a 10 percent rating.  Severe incomplete paralysis warrants a 20 percent rating.  For complete paralysis of this nerve, a 30 percent rating is warranted.  Complete paralysis involves paralysis of all of the muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; where the toes cannot be flexed, adduction is weakened and plantar flexion is impaired.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

As reflected in the record discussed above, with respect to both the radiculopathy of the left lower extremity associated with the lumbar spine disability, and the nerve deficiency to the right quadriceps, the disability picture as to each is shown to be productive of no more than mild incomplete paralysis.  When specifically addressed in VA treatment records, as discussed above, the bilateral conditions have been described as being mild in nature.  Moreover, there is no evidence that either side involves more than being wholly sensory in nature.  

Therefore, a 10 percent disability rating is warranted for the radiculopathy of the left lower extremity associated with the lumbar spine disability.  However, the preponderance of the competent evidence is against a finding for the left or right side that the condition is productive of a moderate or severe condition, so as to warrant a 20 percent disability rating under Diagnostic Codes 8520 or 8525, respectively.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520, 8525.  There is no evidence that the impairment on either side approximates moderate or a greater degree of impairment in the lower extremities.  

The Veteran is competent to provide evidence regarding the radicular-like symptoms in the left and right lower extremities, and as to the level of severity of pain or numbness he perceives in the lower extremities.  38 C.F.R. § 3.159(a)(2).  The findings described in the VA examination reports discussed above are consistent with the Veteran's complaints of radicular symptoms originating from the lumbosacral spine area into the left lower extremity.

As discussed above, however, the medical findings are shown to consist essentially of only sensory involvement.  Further, there is no evidence of any significant atrophy, or other such organic changes of the lower extremities.  The involvement is primarily sensory.  On that basis, the Board finds that the evidence is productive of disability analogous to mild incomplete paralysis.  On that basis, a grant of 10 percent , and no more, is warranted for the radiculopathy of the left lower extremity associated with the lumbar spine disability.  The preponderance of the evidence is against granting a disability rating greater than 10 percent for the left or right lower extremity, for neurologic manifestations associated with the lumbar strain.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8525.  

4.  Other Neurologic Abnormalities

There is no evidence of any other objective neurologic abnormalities associated with the service-connected residuals of compression fracture L1 with deformity, other than the service-connected nerve deficiency to the right quadriceps.  With respect to any other neurologic abnormalities, the report of the most recent VA examination in November 2011 shows that the examiner made findings that the Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine condition.  The examiner further remarked that the Veteran did not have evidence of bowel or bladder problems, erectile dysfunction, or other neurogenic conditions associated with his lumbar spine disability.  The preponderance of the evidence overall is against an opposing finding.  

Based on the foregoing, the preponderance of the evidence is against a finding of other neurologic abnormalities being associated with the service-connected low back disability.  The competent evidence does not show and the Veteran has not claimed having any other objective neurologic abnormalities associated with the low back disability, so as to warrant a separate evaluation on that account.  




5.  Conclusions

As to the grant here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  In this case, however, the medical evidence associated with the relevant period does not include any that would warrant an evaluation in excess of the rating increase granted here for the period since November 5, 2007.  See Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's low back disability claim decided here.  Although the November 2011 VA examination report reflects that the Veteran's lumbar spine disability would impact his ability to work due to low back pain interference with tasks requiring full active range of motion, the Veteran has not described any unusual or exceptional features associated with his low back disability and associated lower extremity neuropathies.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the Veteran has made no claim that he is unemployable due to service-connected disability, and the record does not show that he is unable to secure or follow a substantially gainful occupation, due to his service-connected disabilities.  The December 2007 VA examination report shows that the Veteran was retired based on eligibility by age or duration of work, and a medical problem associated with portable oxygen dependency.  Based on the foregoing, the Board finds that a claim for TDIU is not raised by the record.


ORDER

A disability rating in excess of 50 percent for residuals of compression fracture L1 with deformity is denied. 

A schedular disability rating of 10 percent for radiculopathy of the left lower extremity associated with residuals of compression fracture L1 with deformity, is granted from November 5, 2007, subject to the law and regulations governing payment of monetary benefits.

A disability rating in excess of 10 percent for nerve deficiency to the right quadriceps is denied.   



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


